Citation Nr: 0820506	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-30 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel










INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO), wherein 
the RO denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

The veteran contends that his current PTSD is the result of 
an attack on his unit, the 124th Transportation Company, 
while stationed at the Tan Son Nhut Air Base in Vietnam.  In 
a July 2005 statement, a former United States Air Force 
service member stated that he was in close contact with the 
veteran and often observed him on duty as a Gate Guard in Tan 
Son Nhut Air Base where the veteran was assigned.  He also 
reported that Tan Son Nhut Air Base was attacked on April 13, 
1966.  Service records verify that Tan Son Nhut Air Base was 
attacked on April 13, 1966.  

Service personnel records indicate the 124th Transportation 
Company was based in Saigon, Vietnam from January 1966 to 
June 1967.  to the contrary, other service records in the 
file indicate that the 124th Transportation Company was 
located at Cat Lo Navy Base from November 29, 1965 to March 
15, 1971.  Seeing that there is a discrepancy in the service 
records as to the veteran's service in Vietnam, the RO/AMC 
should attempt to confirm where and when the 124th 
Transportation Company was stationed in Vietnam.

In an April 2005 private medical report, the veteran stated 
he was hospitalized for 5 days in the psychiatric ward in 
1980 at the VA medical facility in Durham, North Carolina.  A 
request for this information was made in May 2005, however, 
it is unclear whether a response was received.  Therefore the 
RO/AMC should attempt to retrieve these records.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care 
providers, VA and non-VA, from whom he has 
received treatment for PTSD since April 
2005.  After securing any necessary 
release, copies of such records should be 
requested, including any treatment records 
from 1980 at the VA Durham, North Carolina 
healthcare system.

2.  The veteran should be asked to provide 
additional lay or wriiten evidence to 
corroborate his account of being present at 
the time of an enemy attack on Tan Son Nhut 
Air Force base in April 1966.

3.  The RO/AMC should another attempt to 
verify the location where the 124th 
Transportation Company was based in 
Vietnam from September 1965 to September 
1966.  

4.  If an in-service stressor is verified, 
the RO/AMC should then schedule the 
veteran for a VA psychiatric examination 
to determine the current nature of the 
veteran's PTSD.  The claims folder must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis for any psychiatric 
disorders found.  

Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether it 
is more likely, less likely, or at least 
as likely as not that a current 
psychiatric disorder, to include PTSD, is 
related to any incident of the veteran's 
active duty service.  A rationale for the 
opinion should be provided.

5.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

